DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment dated 4/8/20 canceled claims 1-22 and added claims 23-42, Claims 23-42 are pending in the application.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 23-39 are, drawn to a process for treating keratin fibers.

Group II, claims 40-41 are drawn to an acidic composition.

Group III, claim 42 is drawn to a multi-component kit comprising a first composition and a second composition and a device for heating the keratin fibers.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art so linked as to form a single general inventive concept." 

Claim 40 does not present a contribution over the prior art.  Claim 40 lacks inventive step. Claim 40 is obvious over the combination of U.S. Patent 4,542,014 (‘014) and US 2017/0360679 (‘679).
 Patent  ‘014 teaches a compostion comprising glucosamine hydrochloride under example II drawn to hair setting and conditioning composition and this reads on claimed embodiment of  salified monosaccharide with amine group under “either a) at least one salified monosaccharide with at least one amine group;
b) at least one non-salified polysaccharide with at least one amine group;
and
c) at least one mineral or organic acid, wherein the at least one mineral or
organic acid is different from the following acids: aspartic acid, glutamic acid,
gluconic acid, pyrrolidone carboxylic acid, 100 OE and 500 OE ethoxylated
stearic acid, linoleic acid, succinic acid and alginic acid “and the compostion does not have the claimed acid which is different from the acids selected. 

Patent ‘014 does not teach the claimed non-salified polysaccharide with amino group.
However US ‘679 under example 5 discloses composition for normal frizzy hair and for chemically damaged hair and teaches Chitosan and this reads on claimed non-salified polysaccharide with at least one amine group and this has acetic acid  ( organic acid) which is different from d the following acids: aspartic acid, glutamic acid,
gluconic acid, pyrrolidone carboxylic acid, 100 OE and 500 OE ethoxylated
stearic acid, linoleic acid, succinic acid and alginic acid.

Accordingly one of ordinary skill in the art would  combine the compositions of patent with compostion of US ‘679 since both are used individually for treating hair and it is prima facie obvious to combine two compositions for hair which have been used individually for treating hair.

As a result, as currently presented, claim 40 does not share a special technical feature with the kit claim and instant process claims and, as such, unity between the above Groups I - III is broken.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicants either group, they are further required to elect single disclosed species in each category:

2.  Single disclosed species drawn to polysaccharide with amine group (US ‘679 discloses the species).
3. If applicants elect group I identifying whether the steps (i) and (ii) are carried out simultaneously or sequentially and identifying the specific embodiment of claim 35.
4.  If applicants elect group II identifying the specific embodiment of claim 40.
Species are disclosed in Patent and US ‘679 and thus the species lack unity of invention regarding species drawn to ”monosaccharide with amine group” and “polysaccharide with amine group” claimed in instant application.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 23-42 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Due to complexity of the action, examiner submitted Election Requirement in writing in lieu of calling applicants’ attorney.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619